      Case 1:20-cr-00354-GLR Document 19 Filed 10/15/20 Page 1 of 5



DAL/TLF 2019R00793
                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA                            CRIMINAL NO. GLR-20-354

                v.                                   (Bank Fraud Conspiracy, 18
                                                     U.S.C. §§ 1344, 1349, Aggravated
 BOAZ SALMON BRATTON-BEY,                            Identity Theft § 1028A, Forfeiture)

               Defendant.


                                     INFORMATION

                                       COUNT ONE

                            (Conspiracy to Commit Bank Fraud)

                                       Introduction

        The United States Attorney for the District of Maryland charges that:

        At all times relevant to this Information:

        1.       BOAZ SALMON BRATTON-BEY was a resident of the state of

Maryland.

                                        The Charge

        2.       On or about June 5, 2019 and June 6, 2019, in the District of Maryland and

elsewhere, the defendant,

                            BOAZ SALMON BRATTON-BEY,

knowingly and willfully, conspired, agreed, and worked in conjunction with Terrell

Meadows, and others known and unknown, to commit an offense under chapter 63 Title

18, United States Code, namely: to knowingly and willfully execute and attempt to execute

a scheme and artifice to defraud financial institutions and to obtain and attempt to obtain

monies, funds, and credits of financial institutions, and under the custody and control of
      Case 1:20-cr-00354-GLR Document 19 Filed 10/15/20 Page 2 of 5



financial institutions, by means of materially false and fraudulent pretenses, representations

and promises, in violation of Title 18, United States Code Section 1344 and 1349.

                   Object of the Conspiracy and Scheme to Defraud

       3.      It was the object of the conspiracy and scheme to defraud to obtain access

to a line of credit in order to purchase goods from a hardware and home improvement store.

                         Manner and Means of the Conspiracy

       4.      It was a part of the conspiracy and scheme to defraud that Bratton-Bey,

Meadows and others known and unknown, obtained the personally identifying information

of a real person, victim R.B.

       5.      It was further a part of the conspiracy and scheme to defraud that Bratton-

Bey, Meadows, and others known and unknowing, obtained a fictitious driver’s license

bearing the PII of victim R.B. and a photograph of Meadows. This fictitious driver’s

license is depicted below.




       6.      Bratton-Bey and Meadows traveled to a Lowe’s store located in Parkville,

Maryland and caused to be filled out and completed an application for a Lowe’s credit card

                                              2
      Case 1:20-cr-00354-GLR Document 19 Filed 10/15/20 Page 3 of 5



in the name of R.B., using R.B’s PII, in order to obtain a $12,000 line of credit.

       7.      Bratton-Bey, Meadows, and others known and unknown, fraudulently

obtained and used that Lowe’s credit card in the name of R.B. to purchase goods from the

Lowe’s store in Parkville, Maryland on or about June 5, 2019 in the amount of 1,609.19.

       8.      Bratton-Bey, Meadows, and others known and unknown used the

fraudulently obtained Lowe’s credit card in the name of R.B. to purchase goods from a

Lowe’s store in Baltimore, Maryland through three separate transactions that took place on

or about June 5, 2019 and June 6, 2019 totaling $4,378.95.

       9.      The Lowe’s credit card obtained by Bratton-Bey, Meadows, and others

known and unknown, provided credit issued by Synchrony Bank, an entity that at all times

relevant to this Information, was insured by the Federal Deposit Insurance Corporation and

was a “financial institution” within the meaning of Title 18 United States Code Section 20.



18 U.S.C. §§ 1344, 1349




                                             3
      Case 1:20-cr-00354-GLR Document 19 Filed 10/15/20 Page 4 of 5



                                     COUNT TWO

                                (Aggravated Identity Theft)

       The United States Attorney for the District of Maryland further charges that:

       In or about July 2019, in the District of Maryland and elsewhere, the defendant,

                          BOAZ SALMON BRATTON-BEY,

did knowingly transfer, possess, and use, without lawful authority, a means of

identification of another person during and in relation to felonies enumerated in 18 U.S.C.

§ 1028A(c), namely, Bank Fraud and Bank Fraud Conspiracy as defined by 18 U.S.C.

§§ 1344, 1349, knowing that the means of identification belonged to another person; that

is, the defendant possessed and used a fictitious driver’s license bearing the defendant’s

photograph and the personally identifying information of M.B as well as a Santander Bank

credit card issued to M.B., M.B. being a real person who did not consent to such possession

and use of means of identification, in furtherance of Bank Fraud and Bank Fraud

Conspiracy, including the use of a Santander Bank credit card account also issued to M.B.

to fraudulently obtain funds.



18 U.S.C. § 1028A
18 U.S.C. § 2
      Case 1:20-cr-00354-GLR Document 19 Filed 10/15/20 Page 5 of 5



                                       FORFEITURE

       1.        The allegations contained in Counts One and Two are re-alleged and
incorporated here for the purpose of alleging forfeiture.
       2.        Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendant
that, in the event of the defendant’s conviction on Count One of this Information, the
United States will seek forfeiture as a part of any sentence, in accordance with 18 U.S.C.
§§ 981(a)(1)(C), 982(a)(2)(A), and 28 U.S.C. § 2461(c).
       3.        As a result of the offense charged in Counts One and Two of this
Information, the defendant,
                            BOAZ SALMON BRATTON-BEY

shall forfeit to the United States any and all property, real or personal, constituting, or
derived from, proceeds traceable to such offenses.
       4.        If, as a result of any act or omission of the defendant, any of the property
described above as being subject to forfeiture:
            a.   cannot be located upon the exercise of due diligence;
            b.   has been transferred or sold to, or deposited with, a third person;
            c.   has been placed beyond the jurisdiction of the Court;
            d.   has been substantially diminished in value; or
            e.   has been commingled with other property that cannot be subdivided without
                 difficulty;

the United States shall be entitled to forfeiture of substitute property of the defendant
pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).


18 U.S.C. § 981(a)(1)(C)
18 U.S.C. § 982(a)(2)(A)
21 USC § 853
28 U.S.C. § 2461(c)


                                               Robert K. Hur /s/ DAL
Date: 10/15/2020                               _____________________________
                                               ROBERT K. HUR
                                               UNITED STATES ATTORNEY
